Title: [Diary entry: 21 July 1781]
From: Washington, George
To: 

 21st. Wrote to the Count de Grasse in a Cypher of the Count de Rochambeau’s, giving information of the junction of the allied armys—the Position they had taken—our strength and that of the enemy’s—our hopes & fears & what we expected to do under different circumstances. This letter was put under cover to Genl. Forman, who was requested to have look outs on the heights of Monmouth, and deliver it himself upon the arrival of the Fleet and who was also requested, to establish a chain of Expresses for quick communication between Monmouth and Dobbs’s ferry—the Expence of which I would see paid. Again ordered abt. 5000 Men to be ready to March at 8 oclock, for the purpose of reconnoitering the enemys Posts at Kings bridge and to cut off, if possible, such of Delancys Corps as should be found without their lines. At the hour appointed the March commenced in 4 Columns, on different roads. Majr. Genl. Parsons with the Connecticut Troops & 25 of Sheldon’s horse formed the right column (with two field pieces) on the No. River road. The other Two divisions of the Army, under the Majr. Generals Lincoln & Howe, together with the Corps of Sappers and Miners, and 4 field pieces, formed the next column on the Sawmill river road. The right column of the French (on our left) consisted of the Brigade of Bourbonnis, with the Battn. of Grenadiers and Choissairs, 2 field pieces & 2 twelve pounders. Their left column was composed of the Legion of Lauzen—one Battn. of Grenadiers, & Choissairs of Soussonnis, 2 field pieces & 2 Howitzers. General Waterbury with the Militia and State Troops of Connecticut, were to March on the East chester Road and to be joined at that place by the Cavalry of Sheldon, for the purpose of Scouring Frogs Neck. Sheldons Infantry was to join the Legion of Lauzen for the purpose of Scouring Morrissania, and to be covered by Scammells light Infantry who were to advance thro’ the fields & way lay the Roads—stop all communication & prevent Intelligence getting to the Enemy. At Mile Square (Valentine’s hill) The left column of the American Troops, and right of the french formed their junction, as did the left of the French also, by mistake as it was intended it should cross the Brunx by Garrineaus, & recross it at Williams’s bridge. The whole Army (Parson’s division first) arrived at Kingsbridge about day light & formed on the heights back of Fort Independance—extending towards delancy’s Mills—While the Legion of Lauzen & Waterbury proceeded to scour the Necks of

Morrissania & throgs to little effect, as most of the Refugees were fled, & hid in such obscure places as not to be discovered; & by stealth got over to the Islands adjacent, & to the enemys shipping which lay in the East River. A few however were caught and some cattle & Horses brought off.